UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1673


MIKE WILLOUGHBY,

                Plaintiff - Appellant,

          v.

HENRICO COUNTY;    OWEN I. ASHMAN; LEE A. HARRIS, JR.;
COMMONWEALTH OF    VIRGINIA; HENRICO COUNTY COMMONWEALTH'S
ATTORNEY OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00223-HEH)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mike Willoughby, Appellant Pro Se. Andrew Ramsey Newby, OFFICE
OF THE COUNTY ATTORNEY, Henrico, Virginia; Sherry A. Fox,
THOMPSON MCMULLAN PC, Richmond, Virginia; Erin Rose McNeill,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mike   Willoughby   appeals     the   district     court’s    order

denying relief on his complaint under 42 U.S.C. § 12132 (2012),

42 U.S.C. § 1983 (2012), and state negligence law.                      We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                         See

Willoughby     v.    Henrico   Cnty.,   No.   3:14-cv-00223-HEH      (E.D.      Va.

June 27, 2014).         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately   presented       in   the

materials     before    this   court    and   argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         2